Citation Nr: 0800599	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois.

In August 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In October 2006, this case was remanded for additional 
evidentiary development.  The case has been returned for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected tinea 
versicolor is characterized by mild atopic dermatitis which 
is not disfiguring, and does not cause tissue loss, cover 
more than 20 percent of the entire body or more than 20 
percent of exposed areas; nor does it require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  





CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected tinea versicolor have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently service-connected for tinea 
versicolor, but believes that he is entitled to a rating 
higher than 10 percent.  At his hearing, the veteran 
testified that on breakouts, his eyelashes are affected and 
he can barely see.  He also stated that he has difficulty 
walking and has to wear long johns, although at times he has 
to take off his long johns and scratch for three to five 
minutes after working.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2007).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is noted, however, that in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Nonetheless, as demonstrated 
below, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's tinea versicolor has appropriately been 
rated as 10 percent disabling.

The veteran is currently rated at 10 percent for his service-
connected tinea versicolor under Diagnostic Code (DC) 7806.  
DC 7806 provides that a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation will be assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed area is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation 
will be assigned for dermatitis that covers more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or with constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

DC 7806 also permits rating tinea versicolor as a 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 8704, or 7805), depending upon the 
predominant disability.

Pursuant to DC 7800, disfigurement of the head, face, or neck 
warrants a 10 percent evaluation if there is one 
characteristic of disfigurement, and a 30 percent evaluation 
if there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement, and 
an 80 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
higher rating for tinea versicolor under DC 7806.  The 
medical evidence does not demonstrate that the veteran's skin 
disorder covers 20 to 40 percent of his entire body or 20 to 
40 percent of the exposed area affected.  Nor has the veteran 
been prescribed systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.

The veteran has been afforded two VA examinations, one in 
November 2003 and one in December 2006.  

The November 2003 examiner determined that less than 1 
percent of the veteran's exposed skin was affected.  The 
examiner noted that there were several areas of diffuse 
erythema with 1 x 1 millimeter papules within, hyperpigmented 
papules on the inner thighs, and lichenification noted on the 
scrotum.  The examiner noted that there was no scarring or 
disfigurement.

VA outpatient treatment reports show continued treatment.  
The reports generally note that the veteran's skin had no 
rashes or bruising, but had a small one centimeter, well-
healed scar over the left epigastric area and "boils" in 
the groin area.  The veteran was prescribed topical 
prescriptions.

During the December 2006 VA examination, the examiner 
determined that there were no corticosteroid or 
immunosuppressive drugs in use.  Regarding the arms, legs, 
and face, the examiner noted that there were hyperpigmented 
patches with some mild eczematous patches, some papules noted 
along the left and right flank.  In the groin area, there was 
a hyperpigmented large patch at the crural fold down to inner 
upper thighs.  No scale or palpable components were noted.  
The examiner added that the onset and course was intermittent 
and non-worsening.  The examiner further determined that 
there was "[n]o functional impairment, systemic symptoms, 
malignancy or neoplasm, urticaria, vasculitis, erythema 
multiforme, acne, alopecia, scarring or disfigurement."  
Finally, the examiner determined that the percent of the 
entire body affected was less than 5 percent; the percent of 
exposed areas affected was less than 1 percent.  Unretouched 
color photographs were taken of the veteran's tinea 
versicolor; the photographs have been associated with the 
claims file.  The diagnosis was no eczema and chronic atopic 
dermatitis.  

In addition to the foregoing, the Board has considered the 
veteran's skin disability under all other potentially 
appropriate diagnostic codes.  However, as demonstrated 
above, regarding DC 7800, the veteran does not have one 
characteristic of disfigurement, as set forth in DC 7800, and 
he does not have visible or palpable tissue loss on his face 
either, which is required for a rating higher than 10 percent 
under DC 7800 unless the veteran has more than one 
characteristic of disfigurement.  His tinea versicolor has 
not been shown to produce scarring either.  Therefore, the 
provisions of 38 C.F.R. § 4.118, DCs 7800 through 7805 are 
not for application.

The Board acknowledges the veteran's contentions.  During his 
hearing, the veteran stated that he gets scabs on his head 
and when the disorder breaks out on his fingers and 
eyelashes, the bumps get so bad and severe that he can barely 
see.  The flare ups go down to his neck, and there are black 
spots all around his neck from the scratching and itching.

To the extent that this contention can be considered as the 
veteran's competent lay statement regarding his skin disease, 
the competent, objective evidence does not substantiate his 
assertions.  VA medical records do not demonstrate that he 
has difficulty with his vision as a result of his skin 
disability.  To the extent this contention is a medical 
opinion, the veteran has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that his skin disability has 
not increased in severity so as to warrant an increased 
rating.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Additionally, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected tinea versicolor so as to 
warrant an extraschedular rating.  The veteran's 
representative contends that the veteran has had to take 
leave from work as a result of his disability and the veteran 
contends at his hearing that he took off maybe "a week or 
[inaudible]."  The veteran's loss of time from work, if any, 
is already contemplated by the 10 percent disability rating 
assigned.  Further, the Board notes that in July 2003, 
October 2003, and January 2004, the veteran discussed how his 
back problems caused difficulty with his employment has a 
mail carrier.  Additionally, the medical records indicate 
that in July 2003, the veteran requested a note from VA 
indicating that he was unable to work due to his back 
problems.  There is no evidence of the veteran requesting any 
documentation excusing him from work due to his service-
connected tinea versicolor.  The Board therefore finds that 
the veteran's contention is outweighed by the objective 
medical evidence.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 (2007), is not warranted.  

A preponderance of the evidence weighs against a disability 
evaluation in excess of 10 percent for the veteran's tinea 
versicolor.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, the 
doctrine is not for application in this case.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in October 
2003, prior to the initial adjudication of the veteran's 
claim.  The VCAA letter notified the veteran of what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by the VA.  
The letter also told the veteran that he should sign and 
return a VA Form 21-4138 to the RO if he had no further 
evidence to submit.  The veteran signed and returned this 
form in November 2003, indicating that he had no further 
medical evidence to submit and that all his treatment records 
were at the "VAMC W/S."  The Board finds that VA has 
substantially satisfied the four elements of Pelegrini, 
supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and again in November 
2006.  The veteran's claim was subsequently readjudicated in 
a supplemental statement of the case dated August 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006). The veteran 
has not been prejudiced.  The record establishes that the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's pertinent 
service medical records and VA treatment records.  It is 
noted that although the veteran has alleged that he has 
missed time from work as a mail carrier for the United States 
Postal Service, the medical reports clearly attribute the 
foregoing to the veteran's back disorder, which is not 
pertinent to the matter on appeal.  As such, no additional 
action in this regard is needed.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with VA examinations regarding his 
claim in November 2003 and in December 2006.  Although the 
representative indicated that he felt the first examination 
(performed in November 2003) was inadequate, in that the 
veteran was not asked to remove all his clothes so that his 
entire body could be examined, the Board notes that after a 
review of the photographs in the claims file it appears that 
all areas of the veteran's body were examined in the December 
2006 VA examination.  Thus, the veteran has not been 
prejudiced in this regard.  The record contains competent, 
adequate VA examinations and medical reports to render an 
equitable decision in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)



ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected tinea versicolor is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


